Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Applicant’s amendment/argument with respect to pending claims 1-20 filed October 31, 2022 in which claims 1 and 11 are in independent forms has been fully considered, and therefore the claims are rejected under new grounds.  The Examiner would like to point out that this action is made final (See MPEP 706.07a).

Priority
Acknowledgment is made of applicant's claims benefit of continuation of application No. 14/726,133 (Now PAT No. 10,599,630).

Double Patenting
The nonstatutory double patenting rejection has been withdrawn based on electronic terminal disclaimer filed and approved by the Office on December 28, 2021.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 10-12, 16, and 20 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Hopeman et al. United States Patent Publication No. 2003/0204534 in view of Minh et al. United States Patent Publication No. 2014/0279917.

As per claims 1 and 11:
Hopeman et al. teach a method comprising 
a database instance generating first one or more change records corresponding to a database transaction modifying a database, said first one or more change records describing changes to one or more data blocks (Par. 21-22:  The database instance which is the processes of executing transaction (Par. 21) would copy (generate) the transaction that is change to data block that is loaded into a buffer store the changed block in the database); 
said database instance entering one or more buffer entries comprising the first one or more change records into a persistent change log buffer that is allocated in byte-addressable non-volatile memory (Par. 23, 46, and 84: ((The database instance which is the processes of executing transaction (Par. 21) and the redo log buffer holds all update information which is recently performed by the transactions (Par. 23)) and (All the changes would be flashed to persistent storage before commit (Par. 46)) and (All temporary change of transaction would be copy in the private dynamic memory (Non-volatile memory (Par. 84))); 
recovering the database(Par. 26: The recovery database which is called rolling back the transaction at the time of crash), 
wherein recovering the database includes scanning the persistent change log buffer to detect that second one or more change records have not been written in the persistent change log buffer to a change record log file (Par. 10:  The database instance which will be performed after the instance failure to restore a database to the transaction consistent state it possessed just prior to the instance failure. In a transaction consistent state, a database reflects all the changes made by transactions which are committed and none of the changes made by transactions which are not committed and all are in persistent storage);
said second one or more change records including said first one or more change records(Par. 79).  
Hopeman et al. do not explicitly disclose for the committing said database transaction, after committing said database transaction, writing through a block input/output interface said first one or more change records to a change record log file. However, Minh et al. teach a method, 
committing said database transaction (See Minh et al. Par. 44), 
after committing said database transaction, writing  through a block input/output interface said first one or more change records to a change record log file(See Minh et al. Par. 44:  The log write coordinator receives a request to perform a first logical write. For example, a first DBMS process may request a log write as part of a commit transaction operation).
Therefore, it would have been obvious to a person in the art at before the effective file date to modify the method/system disclosed in Hopeman et al. to have the committing said database transaction, after committing said database transaction, writing through a block input/output interface said first one or more change records to a change record log file.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Hopeman et al. and Minh et al. before him/her, to modify the method of Hopeman et al. to include the committing said database transaction, after committing said database transaction, writing through a block input/output interface said first one or more change records to a change record log file of Minh et al., since it is suggested by Minh et al. such that, the method provide a techniques for optimize log writing, the usage of multiple log writing processes may be dynamically enabled or disabled based on various metrics. If the metrics indicate that a single process would be more effective, then the system may disable parallel log writing. If the metrics indicate that multiple processes would be more effective, then the system may enable parallel log writing (See Minh et al. Par. 68).

As per claims 2 and 12:
Hopeman et al. as modified teach a method, 
wherein the persistent change log buffer is allocated in a non-volatile memory of a computing node that is remote from a node executing a database instance that is executing the database transaction(See Hopeman et al. Par. 46, 23, and 86:((The persistent storage (Par. 46)) , (For log buffer (Par. 23)), and  (For remote computer processor node (Par. 86))).

As per claims 6 and 16:
Hopeman et al. as modified teach a method further comprising:
performing a deferred write operation on one or more particular buffer entries in the persistent change log buffer, wherein the deferred write operation comprises writing third one or more change records that correspond to the one or more particular buffer entries to a change record log file and clearing the one or more particular buffer entries from the persistent change log buffer (See Hopeman et al. 23, 46, and 74);
wherein the deferred write operation is not synchronized with execution of commit operations(See Hopeman et al. Par. 74-75).

As per claims 10 and 20:
Hopeman et al. as modified teach a method further comprising:
writing the second one or more change records to the change record log file (Par 22-23); and
clearing the second one or more change records from the persistent change log buffer(Par 18 and 46).   

Claims 7 and 17 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Hopeman et al. United States Patent Publication No. 2003/0204534 in view of Minh et al. United States Patent Publication No. 2014/0279917 as applied to claims 1-2, 6, 10-12, 16, and 20 and further in view of Starks et al. United States Patent No. 8,725,782.

As per claims 7 and 17: 
Hopeman et al. as modified teach a method further comprising:
performing a deferred write operation on one or more particular buffer entries in the persistent change log buffer (See Hopeman et al. 23, 46, and 74), 
wherein the deferred write operation is not synchronized with execution of commit operations(See Hopeman et al. Par. 74-75). 
Hopeman et al. as modified do not explicitly disclose for the write operation comprises writing, to a virtual change log file, change record metadata indicating one or more locations of the one or more entered change records within the persistent change log buffer.  However, Starks et al. teach a method, 
wherein the deferred write operation comprises writing, to a virtual change log file, change record metadata indicating one or more locations of the one or more particular buffer entries within the persistent change log buffer(See Starks et al. Col. 9 lines 5-30: in response to a flush virtual disk parser configured to apply log entry to virtual disk file also, virtual disk parser generates logs and updates virtual disk file and writing a log entry describing a change to the metadata can be equivalent to writing the change to virtual disk file).
Therefore, it would have been obvious to a person in the art at before the effective file date to modify the method/system disclosed in combination of Hopeman et al. and Minh et al. to have the write operation comprises writing, to a virtual change log file, change record metadata indicating one or more locations of the one or more entered change records within the persistent change log buffer.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of Hopeman et al. and Minh et al. and Starks et al. before him/her, to modify the method of combination of Hopeman et al. and Minh et al. to include the write operation comprises writing, to a virtual change log file, change record metadata indicating one or more locations of the one or more entered change records within the persistent change log buffer of Starks et al., since it is suggested by Starks et al. such that, the method of virtual disk storage techniques provide a mechanism that allows writing a log entry describing a change to the metadata be writing the change to virtual disk file(See Starks et al. Col. 9 lines 5-30).

Claims 8-9 and 18-19  are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Hopeman et al. United States Patent Publication No. 2003/0204534 in view of Minh et al. United States Patent Publication No. 2014/0279917 as applied to claims 1-2, 6, 10-12, 16, and 20 and further in view of Huras et al. United States Patent Publication No. 2006/0020634.

As per claims 8 and 18:
Hopeman et al. as modified teach a method, 
wherein the first one or more change records are generated by a first process executing the database transaction(See Hopeman et al. Par. 10);
persistent storage(See Hopeman et al. Par. 45-46) .
Hopeman et al. as modified do not explicitly disclose for the first process is assigned a first address space within the change log buffer; wherein the one or more buffer entries and the commit buffer entry are entered in the first address space of the change log buffer.  However, Huras et al. teach a method,
wherein the first process is assigned a first address space within the persistent change log buffer(See Huras et al. Par. 11); -22- 
wherein the one or more buffer entries are entered in the first address space of the persistent change log buffer(See Huras et al. Par. 12). 
Therefore, it would have been obvious to a person in the art at before the effective file date to modify the method/system disclosed in combination of Hopeman et al. and Minh et al. to have the first process is assigned a first address space within the persistent change log buffer; wherein the one or more buffer entries and the commit buffer entry are entered in the first address space of the persistent change log buffer.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of Hopeman et al. and Minh et al. and Huras et al. before him/her, to modify the method of combination of Hopeman et al. and Minh et al. to include the first process is assigned a first address space within the persistent change log buffer; wherein the one or more buffer entries and the commit buffer entry are entered in the first address space of the persistent change log buffer of Huras et al., since it is suggested by Huras et al. such that, the method, system and program for recording changes made to a database provide a mechanism that allows recording changes to the database is a log that reduces contention created by database logging that means log contention is reduced by executing logic normally implemented under the main logic latch to be executed without latching. Timestamps may be generated for log records recorded using either of these approaches (See Huras et al. Par. 10).

As per claims 9 and 19:
Hopeman et al. as modified teach a method further comprising:
 assigning a second address space within the persistent change log buffer to a second process executing a second transaction(See Huras et al. Par. 13 and Hopeman et al. Par. 45-46 (for persistent storage));
wherein the second process enters one or more second buffer entries into the second address space of the persistent change log buffer (See Huras et al. Par. 12 and Hopeman et al. Par. 45-46 (for persistent storage));
wherein the first process uses the first address space and the second process uses the second address space concurrently without serialization between the first process and the second process(See Huras et al. Par. 11 and Hopeman et al. Par. 45-46 (for persistent storage)). 

Response to Arguments 
Applicant's amendments have been considered but are moot in view of the new ground(s) of rejection.

Allowable Subject matter
	Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 4-5 and 14-15 are objected to because of their dependency to objected claims 3 and 13.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kundu et al. United States Patent Publication No. 2009/0157764,
Meier et al. United States Patent Publication No. 2015/0161012,
Das United States Patent Publication No. 2016/0344834.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.
The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/F.K/Examiner, Art Unit 2157           

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157